Citation Nr: 0623192	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  05-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which denied the benefits 
sought on appeal.

FINDINGS OF FACT

 1.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.

2.  Tinnitus is not shown by competent medical evidence to be 
related to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.	





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In this 
case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is 
harmless because the preponderance of the evidence is 
against the appellant's claims for service connection, 
and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Background

The service medical records are negative for any complaints, 
treatment or diagnosis of tinnitus and bilateral hearing 
loss.  The veteran's 1966 separation examination showed 
normal hearing for VA purposes.

The veteran underwent an audiological examination with Dr. 
David Cieliczka of Audiology and Hearing Instruments of New 
Hampshire in March 2004.  The veteran reported the gradual 
onset of hearing loss over the prior 35 years, and 
experiencing constant high frequency ringing tinnitus in his 
right ear.  He noted a history of being exposed to high 
intensity jet noise.   Following the examination Dr. 
Cieliczka diagnosed a bilateral, high frequency, slight to 
profound, progressive hearing loss that could be the result 
of exposure to high intensity noise.  In an effort to 
preserve his excellent residual hearing, Dr. Cieliczka 
recommended the use of hearing protection when he was in the 
presence of any machinery noise.  

An August 2004 VA examination notated the veteran reported 
hearing problems for approximately thirty-five years and 
tinnitus for approximately fifteen years.  The veteran 
reported that while in-service he worked as an aircraft 
electrician.  The veteran reported no post-service 
occupational noise exposure, but did describe using a chain 
saw and working with car engines while wearing hearing 
protection.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
70
80
LEFT
10
5
20
50
70

Speech discrimination was assessed using the recorded 
Maryland CNC required word list was 90 percent in the right 
ear, 96 percent in the left ear.

The VA examiner diagnosed the veteran with right ear hearing 
sensitivity within normal limits from 250Hz through 2000Hz, 
abruptly sloping to a severe sensorineural hearing loss from 
3000Hz through 8000Hz.  In the left ear, hearing sensitivity 
was within normal limits from 250Hz to 2000Hz, with there 
being a moderate, sloping to severe sensorineural hearing 
loss from 3000Hz to 8000Hz.  The examiner also diagnosed the 
veteran with constant tinnitus in both ears.  After reviewing 
the claims file the examiner opined that it was less likely 
than not that this veteran's hearing loss is related to 
military service.  The examiner took note of the fact that 
the veteran's hearing was normal at discharge from active 
duty.

In June 2005, the veteran attended a RO hearing in 
Manchester, New Hampshire.  The veteran testified he worked 
as an electrician on various aircraft and the noise from the 
aircraft was constant and excessive.  The veteran also 
testified that post-service, his noise exposure was minimal. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing.

In this case, neither tinnitus nor a hearing loss for VA 
purposes were clinically demonstrated in-service, and no 
competent evidence has been submitted linking either disorder 
to service.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of a 
compensably disabling sensorineural hearing loss within the 
first post-service year.  Indeed, hearing loss and tinnitus 
were not demonstrated in medical records prior to 2004.  
Hence, at best, the evidence shows a considerable length of 
time between the veteran's separation from service and his 
initial diagnosis of hearing loss and tinnitus.  Given the 
length of time between the veteran's separation from active 
duty and the diagnosis of hearing loss and tinnitus, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hearing loss and tinnitus.  While the 
Board acknowledges the March 2004 opinion of Dr. Cieliczka, 
under 38 C.F.R. § 3.102, service connection may not be based 
on a resort to speculation.  Indeed, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
physician's statement that the veteran may have been having 
some symptoms of a disease many years prior to the date of 
diagnosis too speculative.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Further, in Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related to service, is too 
speculative to establish such relationship.  In the present 
case, Dr. Cieliczka stated that the veteran's hearing loss 
"could be" the result of exposure to high intensity noise.  
To grant service connection based on such a statement would 
require an unreasonable reliance on speculation.  

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed hearing loss and 
tinnitus disability is related to in-service noise exposure.  
No competent evidence links a current disorder to service.  
Hence, the Board concludes that the preponderance of the 
evidence is against finding a link between any current 
hearing loss and tinnitus and the appellant's active duty 
service.  Consequently, the claim of entitlement to service 
connection for hearing loss and tinnitus must be denied.  

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


